Name: Commission Regulation (EEC) No 3452/83 of 6 December 1983 repealing Regulation (EEC) No 2898/83 re-establishing the levying of customs duties on methanol, falling within subheading 29.04 A I and originating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/ 18 Official Journal of the European Communities 7. 12 . 83 COMMISSION REGULATION (EEC) No 3452/83 of 6 December 1983 repealing Regulation (EEC) No 2898/83 re-establishing the levying of customs duties on methanol , falling within subheading 29.04 A I and originating in Saudi Arabia , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply in Commission Regulation (EEC) No 3606/82 (3), and because of that they are not admitted to benefit under the preferential tariff arrangements ; whereas, addition ­ ally, Saudi Arabia has not complied with the formali ­ ties required to be enabled to effectively benefit from preferential tariff arrangements until 4 November 1983 ; . Whereas it is therefore desirable to repeal Commission Regulation (EEC) No 2898/83 with effect from 22 October 1983, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized preferences for 1983 in respect of certain industrial products originating in developing countries ('), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 2898 /83 of 18 October 1983 (2) re-established, as from 22 October 1983 , the levying of customs duties on methanol (methyl alcohol), falling within subheading 29.04 A I and originating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply ; Whereas the calculation of the charges which justified the abovementioned re-establishment of duty was based on information which turned out to be inaccu ­ rate ; whereas, after investigation , it was established that imports into the Community of methanol origina ­ ting in Saudi Arabia were not accompanied by certifi ­ cates of origin in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2898 /83 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 22 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1983 . For the Council Karl-Heinz NARJES Member of the Commission . (') OJ No L 363 , 23 . 12 . 1982, p . 1 . ( 2 OJ No L 286, 19 . 10 . 1983 , p . 14 . (3) OJ No L 377, 31 . 12 . 1982, p. 1